Fourth Court of Appeals
                              San Antonio, Texas

                                    JUDGMENT

                                 No. 04-14-00336-CV

                      IN THE MATTER OF C.H.R., a Juvenile

             From the 289th Judicial District Court, Bexar County, Texas
                         Trial Court No. 2012-JUV-00495
                  The Honorable Carmen Kelsey, Judge Presiding

BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE BARNARD

   In accordance with this court’s opinion of this date, the trial court’s order is AFFIRMED.

   We order that no costs be assessed against appellant C.H.R. because he is indigent.

   SIGNED March 11, 2015.


                                            _____________________________
                                            Marialyn Barnard, Justice